



COURT OF APPEAL FOR ONTARIO

CITATION: Georgina (Town) v. Blanchard, 2016 ONCA 846

DATE: 20161114

DOCKET: C60126

Strathy C.J.O., Pardu and Brown JJ.A.

BETWEEN

The Corporation of the Town of Georgina

Applicant (Respondent)

and

Marvin Blanchard and 1124123 Ontario Limited

Respondents (Appellants)

AND BETWEEN

Marvin Blanchard,
    1124123 Ontario Limited and Baldwin 22, Inc.

Counter-applicants (Appellants)

and

The Corporation of the
    Town of Georgina, Her Majesty the Queen in Right of Ontario and The Ontario
    Aggregate Resources Corporation

Counter-respondents (Respondents)

Al Burton, for the appellants

John R. Hart and C. Kapelos, for the respondent, The
    Corporation of the Town of Georgina

Sarah E. Valair, for the respondent, Her Majesty the
    Queen in Right of Ontario

Heard: November 7, 2016

On appeal from the order of Justice Barry G. A.
    MacDougall of the Superior Court of Justice, dated February 12, 2015.

ENDORSEMENT

Overview

[1]

The appellants, 1124123 Ontario Limited (112
    Ontario) and Marvin Blanchard, appeal the order of the application judge
    granting the respondent, The Corporation of the Town of Georgina (the Town),
    a permanent injunction. That injunction restrains the appellants from
    contravening the Towns Site Alteration By-law in connection with property
    owned by 112 Ontario at 6017 Smith Blvd., Georgina (the Property).

[2]

Blanchard held a licence under the
Aggregate
    Resources Act
, R.S.O. 1990, c. A.8 (the Act), to
    extract aggregate from two sections of the Property (the Licence). He stopped
    extracting aggregate in 2007. On June 12, 2007, the Ministry of Natural
    Resources issued a Rehabilitation Order to Blanchard to comply with s. 48(1) of
    the Act, which requires a licencee to perform progressive rehabilitation and
    final rehabilitation on the site in accordance with this Act, the regulations,
    the site plan and the conditions of the license or permit to the satisfaction
    of the Minister.

[3]

On October 21, 2013, the Minister revoked
    Blanchards Licence.

[4]

Under the terms of the Licence, Blanchard was
    required to perform a final rehabilitation of the Property. Blanchard took
    the position that he needed to truck fill onto the Property to rehabilitate it in
    accordance with the Act. The Town took the position that the Site Alteration
    By-law prohibited Blanchard from bringing fill on to his Property unless the
    Licence permitted him to do so.  Ontario took the position that the Licence
    does not permit Blanchard to import fill to rehabilitate the Property.

[5]

The Town sought and obtained a final injunction
    restraining Blanchard from contravening its Site Alteration Bylaw, including
    prohibiting him from importing fill onto the Property.

[6]

The appellants appeal, seeking to set aside the
    final injunction. They advance two main grounds of appeal.

First Ground: Interpretation of the Act and
    site plans

[7]

First, the appellants submit the application
    judge erred in interpreting the Act and the Licence as prohibiting them from bringing
    fill on to the Property to rehabilitate it. They observe the Act defines
    rehabilitate as meaning to treat land from which aggregate has been
    excavated so that the use or condition of the land (a) is restored to its
    former use or condition, or (b) is changed to another use or condition that is
    or will be compatible with the use of adjacent land. The appellants contend
    that since the Property previously was used as an alfalfa crop farm, the
    definition of rehabilitate in the Act entitles them to bring fill onto the
    Property to restore it to that former use.

[8]

We would not give effect to this argument. As
    the application judge correctly observed, the appellants argument ignores that
    the Licence was subject to specific conditions. These include the provisions
    contained in the September, 1992 Progressive and Final Rehabilitation Site
    Plans attached to the Licence: para. 36. The conditions, or notes, on the
    Propertys Progressive and Final Rehabilitation Site Plans contain specific
    provisions about how the appellants are to rehabilitate the excavated sites. 
    The Progressive Operational Site Plan provides that areas should be excavated
    in sequence, overburden and topsoil will be stockpiled for future
    rehabilitation, and as excavation progresses into new phase, the previous
    phase will be rehabilitated by sloping all excavated areas, replacing
    overburden, topsoil and seeding. The Final Rehabilitation Site Plan states:
    topsoil to be replaced on slopes and seeded.

[9]

As well, the June, 2007 Ministry Rehabilitation
    Order directed that Progressive and Final Rehabilitation shall be in
    accordance with the site plan approved on September 22, 1992. This includes the
    use of
onsite
material for the grading of slopes at a minimum of 3:1,
    replacement of overburden and topsoil and seeding in accordance with the
    Rehabilitation Notes on Progressive Rehabilitation and the Final Rehabilitation
    Plan (emphasis added). Blanchard did not challenge that order, nor did he seek
    an amendment of the Licence to permit the importation of fill to rehabilitate
    the Property.

[10]

Accordingly, there was ample evidentiary support
    for the application judges findings that (i) there was no provision in the
    site plans for the importing of fill onto the site for rehabilitation purposes and
    (ii) the 2007 Rehabilitation Order clearly described how the rehabilitation of
    the site was to be done using onsite materials: paras. 34 and 41.

[11]

However, the appellants submit that
    notwithstanding the conditions contained in the Progressive and Final
    Rehabilitation Site Plans, a regulation under the Act in force at the time the
    Licence was issued allows them to import fill. The provision of that regulation
     s. 23(a) of O. Reg. 702/89  stated every licensee, shall ensure that a) no
    material except topsoil or subsoil is brought on to the site for sloping,
    grading, and other rehabilitation of the site unless the overburden from the
    site is insufficient for those purposes.

[12]

We do not accept this submission. First, the
    submission ignores the clear terms of the 2007 Rehabilitation Order that limits
    rehabilitation to the use of onsite materials. Again, Blanchard did not
    challenge that order or seek to amend the terms of his Licence in response to
    the order.

[13]

Second, even assuming, for sake of argument,
    that the former regulation could inform the nature of the permitted
    rehabilitation activities, at most it would permit some importation of fill
    where the overburden from the site was insufficient for rehabilitation
    purposes. In the present case, the evidence of Ms. Catherine Douglas, an
    Aggregate Technical Specialist with the Ministry of Natural Resources and
    Forestry, was that the amount of material on site at the Property was
    sufficient to complete the rehabilitation requirements set out in the site
    plan. Moreover, the evidence filed by the appellants shows they are not
    interested merely in importing fill to remedy any deficiency in the amount of
    available overburden. Rather, they intend to import quantities of fill far in
    excess of amounts required simply to make up deficiencies in stock-piled
    overburden or topsoil.

[14]

Consequently, we see no error in the application
    judges conclusion, at para. 46, that Blanchard cannot ignore the specific
    conditions of his Licence as described in the site plans that set out the
    requirements for final rehabilitation that did not permit the importing of
    offsite materials. Nor do we see any error in his rejection of Blanchards
    argument that he can ignore the conditions in his licence as described in the
    site plans and then proceed under the general definition of rehabilitate
    under the Act: at para. 44.

Second Ground: Conflict between
    the Site Alteration By-law and the site plans

[15]

The appellants second argument is, in effect,
    that the terms of the final injunction are too broad and would prevent them
    from rehabilitating the Property.

[16]

Section 2(i) of the Towns Site Alteration
    By-law prohibits site alteration on any lands which were previously
    licensedas a pit...under the [Act]whether such lands have been rehabilitated
    or not. The appellants submit the final injunction, by permanently restraining
    them from contravening the provisions of the Towns Site Alteration By-law,
    prevents them from performing the sloping and grading of the pit required by
    the notes in the Final Rehabilitation Plan. That, they argue, would result in a
    conflict between the By-law and the Act. In such a circumstance, they contend,
    the Bylaw is rendered inoperative to the extent of its inconsistency with the
    provisions of the Licence or site plans: Act, s. 66(1).

[17]

We do not accept this submission. In para. 28 of
    its Factum, the Town clearly acknowledges that any rehabilitation performed by
    way of a site alteration properly authorized under a licence issued pursuant to
    the
Aggregate Resources Act
, whether taking
    place during the currency of the licence or after the expiration/revocation of
    same, is exempt from the provisions of [the Site Alteration By-law].

[18]

The Towns acknowledgement is based on s. 3.1(h),
    contained in Part 3 (Exemptions) of the Site Alteration By-law, that states it
    does not apply to the alteration of the grade of land undertaken on land
    described in a licence for a pitunder the
Aggregate Resources Act
. As well, the section of the Site Alteration By-law prohibiting
    site alteration  s. 2(i)  is expressly made subject to Part 3 of the By-law.

[19]

Consequently, by restraining the appellants from
    contravening the provisions of the Site Alteration By-law, the final injunction
    does not interfere with the appellants ability to rehabilitate the Property in
    accordance with the conditions in the Licences Final Rehabilitation Plan.

Disposition

[20]

For the reasons set out above, we dismiss the
    appeal. The appellants shall pay costs to Ontario in the amount of $15,000 and
    to the Town of $7,500, both inclusive of disbursements and HST.

G.R. Strathy C.J.O.

G. Pardu J.A.

David Brown J.A.


